Title: To Benjamin Franklin from the Comtesse de Lameth, 10 May 1778
From: Lameth, Marie-Thérèse de Broglie, comtesse de
To: Franklin, Benjamin


A Dourier ce 10 mai 1778
Je ne puis résister, Monsieur, au désir de vous assurer moi meme de ma reconnoissance pour la protection que vous voulés bien accorder à Mr. le chevalier de Bazantin pris par les anglois se rendant à votre armée et détenu aux prisons de st. augustin dans la floride; c’est un gentilhomme de mes voisins auquel il ne manque, pour vous interresser puissamment, que d’être aussi connu de vous que de moi. Ses malheurs extrêmes et son métier [?] dans un état où le particulier ne peut se faire entendre du souverain, lui ont fait naitre l’envie de se rendre chés une nation qui vous doit en partie, Monsieur, le bonheur de jouir de la liberté qu’elle avoit de la nature; il est fait, par la noblesse, et la force de son ame, pour être citoyen des colonies unies, et très capable de les servir utilement par ses talens distingués, et sa bravoure peu communne; sa lettre que Mr. de bout me mande vous avoir laissée, vous fera juger de sa tranquillité, et de sa constance dans le revers le plus désolant; ce n’est point le langage de l’insensibilité, ni celui de la fanfaronnade, mais celui qu’inspire un caractère supérieur et l’habitude de supporter avec courage les événemens les plus accablans; vous vous rendés son protecteur, Monsieur; non seulement il sera libre, il sera encore heureux; car je me persuade que vous ne bornerés pas vos soins pour son sort à son échange comm’officier américain mais que lui procurant un poste digne de son mérite, vous lui donnerés le moyen de justifier et de reconnoître vos bienfaits en se signalant d’une maniere importante pour le service de votre patrie; étant la plus zélée amatrice de vos généreux compatriotes, je lui envierois ce privilége, s’il étoit permis a une femme autre chose que d’admirer dans le silence; le chevalier de Bazantin s’est acquitté envers moi des marques d’intérest qu’il en a constament receu depuis bien des années, par l’occasion qu’il me donne d’oser témoigner au docteur franquelin combien je partage à son égard la vénération générale, et combien j’ambitionne son estime; c’est dans ces sentimens que j’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obeissante servante
De Broglie DE Lameth
 
Addressed: Monsieur / Monsieur le Docteur / Franklin / a Passy
Notation: Broglie Lameth 10 May 1778.
